 

 

 

F|L`ED
January 22, 2019

UNITED STATES DISTRICT COURT FOR THE cLERK, us olsTRlcT cOuRT

EASTERN D|STR|CT OF
GJ CAL|FORN|A

EASTERN DISTRICT OF CALIFORNIA

DEF'U l \' CLERK

 

 

 

UNITED STATES OF AMERICA, )
t ) Case No. 2:19-mj-00019-EFB
Plaintiff, )
v. )
) ORDER FOR RELEASE OF
LAUREN CROWE, ) PERSON IN CUSTODY
Defendant. )
)

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release, LAUREN CROWE, CaSe No. 2:19-mj-00019-
EFB from custody subject to the conditions contained in the attached “Notice to Defendant Being
_ Released” and for-the following reasons:
_X_ Release on Personal Recognizance
Bail Posted in the Sum of: §
Co:Signed Unsecured Appearance Bond
Secu.red Appearance Bond
_L_ (f)ther) Conditions as stated on the record.
(Other)

This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

Issuedat Sacramento CA on 1/22!2019 at 2:361).m.

BYWM§A
_ dmun .Brennar{" y

United States Magistra`te Judge

 

 

 

